J-S29016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: J.L.H.         :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: A.Y., MOTHER            :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 291 WDA 2022

             Appeal from the Order Entered February 3, 2022
         In the Court of Common Pleas of Westmoreland County
                    Orphans’ Court at No. 134 of 2021

 IN RE: ADOPTION OF: A.R.G.         :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: A.Y., MOTHER            :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 292 WDA 2022

             Appeal from the Order Entered February 3, 2022
         In the Court of Common Pleas of Westmoreland County
                    Orphans’ Court at No. 132 of 2021

 IN RE: ADOPTION OF: O.B.B.         :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: A.Y., MOTHER            :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 293 WDA 2022

             Appeal from the Order Entered February 3, 2022
         In the Court of Common Pleas of Westmoreland County
                    Orphans’ Court at No. 133 of 2021
J-S29016-22


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                        FILED: September 09, 2022

        A.Y. (Mother) appeals from the orders accepting her voluntary

relinquishment of parental rights to her three children and terminating her

parental rights.     In addition, Andrew Skala, Esquire (Counsel), has filed a

petition to withdraw and Anders1 brief asserting that this appeal is frivolous.

After careful review, we grant Counsel’s petition to withdraw and affirm the

orders.2

        This case involves J.L.H. (born November 2015), O.B.B. (born October

2011), and A.R.G. (born October 2009).3 The children were in protective care

in August 2019, when the Westmoreland County Children’s Bureau (Agency)

initiated   dependency      proceedings.         The   Agency   alleged   aggravated

circumstances based on Mother being an indicated perpetrator of physical

discipline, which resulted in Mother being charged with aggravated assault of




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Anders v. California, 386 U.S. 738 (1967).
2   This Court consolidated the appeals sua sponte. Order, 6/2/22.

3 J.C.D.H. is the biological father of J.L.H and putative father of A.R.G.; T.F.G.
is the father of O.B.B. The orphans’ court terminated the parental rights of
J.C.D.H., T.F.G., and “any unknown biological father of A.R.G.” Orphans’
Court Opinion, 3/25/22, at 1. No father has appealed.



                                           -2-
J-S29016-22


a child less than six years old and endangering the welfare of children. 4

Mother also struggled with drug abuse and mental health issues. The juvenile

court entered an order confirming the Agency’s custody “in light of Mother

being in police custody.” Order, 9/9/19, at 1. The order included the following

findings:

       The case [has] remained open … with ongoing providers and
       services to the family. There have been extensive and continued
       referrals to the [A]gency. There has been a lack of compliance
       with services over time. … Mother’s arrest on August 16, 2019,
       was relative to an incident that occurred with [J.L.H.], on April 21,
       2019, when Mother caused physical injuries to the minor child[.]

Order, 9/9/19 (with attached Findings of Fact at 1, 3).

       Thereafter, the juvenile court held regular permanency review hearings.

On October 7, 2021, the Agency petitioned to involuntarily terminate Mother’s

parental rights to the children. A hearing was scheduled for November 17,

2021, and continued to February 3, 2022. In January 2022, the Agency filed

a pre-trial statement listing witnesses and exhibits. The court explained:

               This matter came before the [c]ourt on February 3, 2022,
       at a time and place originally scheduled for an involuntary
       termination of parental rights [hearing] for [Mother,] pertaining
       to all three minor children, A.R.G., O.B.B., and J.L.H. Additionally,
       the [c]ourt heard on that date the involuntary terminations of
       Appellee J.C.D.H., who is birth father of J.L.H. and the putative
       father of A.R.G., and T.F.G., who is the biological father of O.B.B.,
       as well as any unknown biological father of A.R.G.


____________________________________________


4 On July 20, 2020, at CP-65-CR-0003657-2019, Mother entered a negotiated
guilty plea to endangering the welfare of children, 18 Pa.C.S.A. § 4304. The
felony charges were dismissed and the trial court sentenced Mother to two
years of probation.

                                           -3-
J-S29016-22


              Prior to the start of the hearing, Mother and her counsel
       reached the decision that it was in both Mother’s best interest and
       in the best interests of the children for her to voluntarily relinquish
       her parental rights, rather than proceed with a hearing on the
       petition for involuntary termination.            Mother’s counsel
       prepared and presented three (3) separate Petitions for
       Voluntary Relinquishment of Parental Rights and Waivers
       of 10-Day Notice, which Mother properly executed prior to
       the [c]ourt going on the record.

             When the [c]ourt called the case, Mother’s counsel indicated
       that Mother had executed the said Petitions and Waivers and now
       wished to voluntarily relinquish her parental rights. A full colloquy
       pertaining to Mother’s rights to have a hearing on the voluntary
       relinquishment was offered, during which Mother indicated that
       she fully understood and was voluntarily relinquishing her parental
       rights to the children. After the colloquy was completed, the
       [c]ourt determined that Mother was making a knowing and
       voluntary decision and granted her petition to voluntarily
       relinquish her parental rights to A.R.G., O.B.B., and J.L.H.

Orphans’ Court Opinion, 3/25/22, at 1-2 (emphasis added).

       Mother timely filed notices of appeal and concise statements pursuant

to Pa.R.A.P. 1925. Mother claimed the court erred in finding she “knowingly,

deliberately and voluntarily relinquished” her parental rights under 23

Pa.C.S.A. § 2501. Rule 1925 Concise Statement, 3/2/22, at 2.

       As noted, Counsel has filed a petition to withdraw and Anders brief.5

Therefore,      we     first    address        Counsel’s   request   to   withdraw.

See Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005)

(“‘When faced with a purported Anders brief, this Court may not review the



____________________________________________


5Anders principles apply to appeals involving termination of parental rights.
See In re X.J., 105 A.3d 1, 3 (Pa. Super. 2014) (citation omitted).

                                           -4-
J-S29016-22


merits of the underlying issues without first passing on the request to

withdraw.’”) (quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa.

Super. 1997)). To withdraw pursuant to Anders, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that [appellant] deems worthy of
      the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of her rights in light of counsel’s withdrawal, this Court has held

that counsel must “attach to their petition to withdraw a copy of the letter

sent to their client advising him or her of their rights.” Commonwealth v.

Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. Super. 2009).

                                      -5-
J-S29016-22


        Instantly, Counsel has filed a petition to withdraw, certifying that he has

reviewed the case and determined that Mother’s appeal is frivolous. Counsel

attached to his petition to withdraw a copy of his letter to Mother, advising

Mother of her right to respond. In addition, Counsel has filed a brief that

includes a summary of the case history, issues raised by Mother, and Counsel’s

assessment of why the issues are frivolous, along with citations to legal

authority.    We conclude that Counsel has substantially complied with the

requirements of Anders. See Commonwealth v. Reid, 117 A.3d 777, 781

(Pa.     Super.   2015)     (observing    that   substantial   compliance     with

Anders requirements is sufficient).

        We next review the issues in the Anders brief, and “conduct an

independent review of the record to discern if there are any additional, non-

frivolous issues overlooked by counsel.” Commonwealth v. Flowers, 113

A.3d 1246, 1250 (Pa. Super. 2015) (footnote omitted).

        Counsel presents the following issues on Mother’s behalf:

   I.      Did the Trial Court err when it terminated the parental rights
           of [Mother] pursuant to 23 Pa.C.S. [§] 2501 (PA Adoption
           Act)?

   II.     [Did t]he Trial Court err when it made a finding that [Mother]
           knowingly, deliberately and voluntarily relinquished her
           parental Rights at the hearing[?]




                                         -6-
J-S29016-22


Anders Brief at 7.6

       The Pennsylvania Supreme Court has explained:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       With respect to a parent’s voluntary relinquishment of rights:

       Chapter 25 of the [Adoption] Act governs both voluntary
       relinquishment and involuntary termination of parental rights.
       This Court has stated, “Parental relinquishment and involuntary
       termination are ... mutually exclusive, and a determination must
       be made as to which and when one or the other applies. This is a
       judicial function in which the judge exercises his discretion in
       conformity with the facts and the law.” A.M.B., 812 A.2d [659,]
       666 [(Pa. Super. 2002)].

       The Act provides two alternative procedures with respect to the
       voluntary relinquishment of parental rights. The parent may file
       a petition to relinquish parental rights pursuant to Section 2501
       (Relinquishment to agency) or Section 2502 (Relinquishment to
       adult intending to adopt the child). … We explained therein:
____________________________________________


6The Agency advised it would not be filing a brief, stating that “[a]fter review
of these pleadings, [the Agency] agrees with the position detailed in the
Anders Brief that Mother’s appeal of the Voluntary Relinquishment Petitions
has no merit. [The Agency] believes the record and the well-reasoned Opinion
of the trial court stand for themselves in this matter.” Letter, 7/25/22.

                                           -7-
J-S29016-22



           The Adoption Act requires the trial court to hold a hearing,
           and for the relinquishing parent to ratify his or her consent
           to termination, no less than 10 days after the petition is
           filed. See 23 Pa.C.S. § 2503(a). The comment to Section
           2503 explained:

              Subsection (a) is amended to make the petitioner’s
              appearance at the hearing mandatory.          The
              petitioner’s in-court ratification of consent
              assures due process requirements in view of the
              finality of the termination decree as to the
              parent.

              23 Pa.C.S. § 2503(a) cmt.

           C.M.C., 140 A.3d [699,] 709 [(Pa. Super. 2016)].

       Our Supreme Court has stated that the “consent prescribed by the
       Adoption Act is a parental consent that is intelligent, voluntary and
       deliberate.” In re M.L.O., 490 Pa. 237, 416 A.2d 88, 90 (1980)
       (citation omitted). As such, this Court has explained “that the
       purpose of the hearing on the petition for voluntary
       relinquishment is to insure an intelligent, voluntary, and
       deliberate consent to the termination of parental rights.” C.M.C.,
       140 A.3d at 711 (citation omitted).

In re Adoption of A.W., 230 A.3d 1139, 1143-44 (Pa. Super. 2020)

(emphasis added). The party must show that the consent was not intelligent,

voluntary and deliberate. In re M.L.O., 416 A.2d at 90.

       The procedural history of this case is analogous to Interest of A.F.,

277 A.3d 1126 (Pa. Super. Apr. 8, 2022) (unpublished memorandum).7 In




____________________________________________


7The Superior Court’s unpublished non-precedential decisions filed after May
1, 2019, may be cited for their persuasive value. See Pa.R.A.P. 126(b).

                                           -8-
J-S29016-22


that case, the agency filed petitions for the involuntary termination of mother

and father’s parental rights. Id. at *2.

        [P]rior to the commencement of the hearing, the parents advised
        of their desire to voluntarily terminate their parental rights and
        presented petitions for voluntary relinquishment of parental
        rights. Father waived the requisite 10-day notice requirement and
        requested that the hearing proceed on his petitions that day,
        instead of completing the hearing on the involuntary termination
        petitions. Counsel then proceeded to conduct a colloquy of
        Father[.]

Id. (footnotes and citations omitted). At the close of the hearing, the orphans’

court announced its decision to grant father’s petitions and voluntarily

terminate his parental rights. Id. at 3. The court entered its decision on the

record, and father appealed. Id. This Court consolidated the appeals and

father’s counsel filed an Anders brief. Id. at 3-4. After finding that counsel

had complied with Anders, we reviewed father’s claim that the orphans’ court

erred in finding his consent to termination to be intelligent, voluntary and

deliberate. Id. at 4. Upon review, we concluded that father was not entitled

to relief.

        As noted, we review the orphans’ court’s decision for an abuse of

discretion.     In re T.S.M., supra.    The law provides that a parent may

voluntarily relinquish parental rights to an agency pursuant to 23 Pa.C.S.A. §

2501.        Orphans’ Court Rule 15.2 governs the content of a voluntary

relinquishment petition, exhibits, and the notice and hearing (including the

provision that a “parent may waive in writing the right to such notice.”).

Pa.O.C.R. 15.2(a)-(c); see also In re C.M.C., 140 A.3d at 710 (“pursuant to

                                       -9-
J-S29016-22


Pa. O.C. Rule 15.2(c), Mother could have waived notice of the relinquishment

hearing in writing”).

      Here, like the father in Interest of A.F., Mother presented petitions for

voluntary relinquishment of parental rights as to each child, consistent with

the aforementioned rules and statutory requirements.

      At the hearing, [Mother’s counsel] informed the [c]ourt that
      Mother signed the voluntary termination petitions for all three (3)
      children along with the Waivers of Notice. (Termination of
      Parental Rights Hearing, Page No. 1). As a result, Mother was
      called to the stand by [her counsel]. Mother informed the [c]ourt
      that she was thirty-one (31) years of age and is presently
      employed by Eat N Park. She has never been married. (T.P.R. P.
      No. 2). Mother informed the [c]ourt that she was the natural
      mother of A.G., O.B, and J.H. and stated their birthdates on the
      record along with who was their natural father. (T.P.R. P. No. 5 -
      6). During the colloquy conduction, Mother acknowledged that
      once her rights were voluntarily relinquished, it is final and
      irrevocable. (T.P.R. P. No. 6). Mother further stated that she had
      adequate time to consider her decision, her decision was
      deliberate and voluntary, and that she was not threatened by
      anybody to give up her parental rights. (T.P.R. P. No. 7). An
      inquiry was made by [Mother’s counsel], asking Mother as to
      whether or not she had taken any medication, drugs or alcohol
      that would affect her ability to understand her rights and what she
      is doing in the courtroom. Mother responded “no”. Mother
      additionally stated that she was not a patient in a mental
      institution or hospital. And, she wanted to receive counseling.
      (T.P.R. P. No. 8).

             At the proceeding, Mother testified that she wanted to
      proceed in relinquishing her parental rights to her three children.
      She signed the petitions on February 3, 2022. And, she believed
      that it was in her best interest to terminate her rights. (T.P.R. P.
      No. 9). On cross-examination, [the Agency’s counsel] inquired if
      it would be in [Mother’s] best interest to terminate her rights.
      Consequently, Mother testified “yes”. (T.P.R. P. Nos. 9 - 10).

Anders Brief at 13-14.


                                     - 10 -
J-S29016-22


      Mother’s testimony was “plain and unequivocal.” See Interest of A.F.

at *7. The orphans’ court explained:

            As part of the colloquy, Mother was asked if she had
      received or was interested in receiving counseling for the decision
      to voluntarily relinquish her rights, as is required by 23 Pa.C.S.A.
      [§] 2505. When asked, she responded, “Yes.” See Transcript of
      February 3, 2022 Hearing (hereinafter “2/3/22 Hrg.”), p. 8.
      According to Mother’s Petition for Voluntary Relinquishment,
      Mother had not received any counseling prior to that date, so it
      can be inferred that Mother was expressing a desire to have
      counseling in the future.

             Section 2505 of the Adoption Act requires that a court shall
      compile a list of providers available for counseling parents who
      are contemplating relinquishment of parental rights. Additionally,
      a court must inquire prior to terminating a parent’s rights if he or
      she had received counseling; if a request is made by the parent,
      section 2505(c) states that a court “may, with the parent’s
      consent, refer the parent...” for counseling, but the court shall not
      delay the completion of any hearing by a period of more than
      fifteen days. Lastly, section 2505 (d) grants the court discretion
      to make such a referral or not, depending upon whether the court
      believes that such a referral would be in the best interest of the
      parent.

Orphans’ Court Opinion, 3/25/22, at 2-3.

      The orphans’ court concluded, “Mother completed her colloquy on the

record and did so without appearing to the [c]ourt to be overly distraught or

struggling with her decision. Finally, Mother never requested a continuance

of the matter in order to receive counseling.” Id. at 3.

      Upon review, we discern no abuse of discretion in the orphans’ court’s

determination that Mother’s consent to termination was deliberate and

voluntary. We therefore agree with Counsel that Mother’s issues lack merit.

In addition, our independent review of the record reveals no non-frivolous

                                     - 11 -
J-S29016-22


issues to support Mother’s appeal. Accordingly, we grant Counsel’s petition

to withdraw and affirm the orphans’ court.

     Counsel’s petition to withdraw granted. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/09/2022




                                   - 12 -